DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Information Disclosure Statement
The listing of references (US20200119495A1) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both FIG. 1(A/B/C) - Electrical Connector Assembly and FIG. 5(A/B) - Receptacle Connector. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities: Specification paragraph [0046] line 3 discloses “The insulative housing 320 includes a main portion 322 with a stadium like cross-sectional along the front-to-back direction.” The term a stadium like cross-sectional is vague and indefinite and requires further detailed explanation.
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, lines 13-14 recite the term “a stadium like cross-sectional”. The examiner was not able to interpret the meaning of the term --a stadium like-- and therefore was unable to execute an appropriate searching strategy. Since claims 2 and 3 are dependent on claim 1, these terms are also objected. Examiner has recommended amendments to the Specification (see above).  
Appropriate correction is required.

Allowable Subject Matter
Claims 4-11 are allowed. Independent claims 1 and 10 contains allowable subject matter as indicated (in bold) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector comprising: an insulative main housing having a front mating portion defining a capsular tube, and a rear holding portion with a sleeve; an insulative contact housing with a pair of cable contacts and a metallic shell covering an exterior of the contact housing that is received in the main housing; a cable mechanically and electrically connected to the cable contact, and received in the sleeve; wherein the metallic shell comprises a tubular section and two plate sections extending rearwards from the tubular section, the tubular section set on a front portion of the contact housing and the plate sections are received in corresponding channels defined on the contact housing; wherein a circumferential gap is defined between the tubular section of the metallic shell and the capsular section of the main housing, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a receptacle connector comprising: a metallic housing comprising a front tubular mating section and  a stand below the main portion and received within the cavity; a pair of receptacle contacts retained in the contact housing and comprising front mating sections beyond a front end of the main portion and solder sections below the stand, the front mating sections being exposed in the front tubular mating section of the metallic housing; an insulative cover enclosing the metallic housing; wherein the pair of receptacle contacts are insert-molded within the contact housing, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objections.
Specification Objections
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER G LEIGH/Examiner, Art Unit 2831